DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 05 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 4-15, 18-23, 25, and 27-28 are cancelled.
Claims 1-3, 16-17, 24, 26, and 29 are pending.
Claims 16-17 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

1) Claims 1-3, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Raaf (US 4,332,791; of record), in view of Beerse (US 6,294,186), Bossard (US 2,994,642; of record), Brooks (WO 02/096202 A1; of record), Vashkov (SU 1538101 A1; cited on IDS dated 12/11/2017; citations below refer to the machine translation from EPO/Google), and Rosenhein (“The Household Chemistry of Cleaning Pennies,” J. Chem. Ed., Vol. 78 No. 4, April 2001, 513-515; of record).
Claim 1 is drawn to a copper ion toothpaste comprising a toothpaste base material, copper ions, a buffer comprising acetic acid and acetate, and saline. The claim recites a method of making a solution comprising copper ions, saline and the buffer at a pH of 4.6 to 5.4, wherein the source of copper is solid copper metal.
As such, the claim is a composition claim in the form of a product-by-process claim since the claim recites the steps carried out in the production of the copper ions, including the recitation of the pH of the saline-buffer solution during the copper metal oxidation process. As previously discussed (for example in the Final Rejection dated 10/18/2019), 


See MPEP 2113.
Raaf teaches a toothpaste comprising a toothpaste base and at least one copper compound (Abstract and Examples 2-6). Raaf teaches the toothpaste base comprises silica gel as a polishing agent (col 2: 5-10). 
As such, Raaf allows some flexibility regarding the amount of copper by using the term “about.”  Case law supports this flexibility regarding ranges: “[a] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.”  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985).
Raaf teaches that the copper compound can be any copper compound that is toxicologically harmless and, at least to some extent, water soluble (col 2, 59-62).
Raaf does not teach CuCl species in the toothpaste composition, or the claimed effective amount. Raaf also does not teach addition of saline (sodium chloride) or a buffer comprising acetic acid and/or acetate to the composition.
Beerse, Bossard, Brooks, Rosenhein, and Vashkov teach the missing elements of Raaf.

It is noted that the transitional phrase “comprising” in the first line of claim 1 is open-ended and therefore does not exclude additional, unrecited elements or method steps. See MPEP 2111.03.
For the limitation of “99.5% or greater” solid copper metal is considered obvious since “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR, 550 U.S. at 416. As such, since copper purified to 99.5% or greater is commercially available, its use would be obvious since higher purity materials are typically preferred for pharmaceutical preparations for patient’s safety. See MPEP 2144.04(VII).
Bossard teaches a toothpaste that comprises sodium chloride (Title; col 4: 46-61). Bossard teaches the combination of silica gel and sodium chloride is 
Brooks teaches compositions for controlling bacteria comprising a water soluble acid such as acetic acid and a copper salt. Brooks teaches that this combination shows a synergistic anti-bacterial effect (Abstract). Brooks teaches the aqueous composition is useful in an oral care composition such as a mouthwash (pg 10, lines 21-23).
Brooks teaches copper in the +1 oxidation state is preferred for optimum bactericidal effect. Brooks teaches an amount of copper of 1 g/ml to 75 g/ml (pg 30, claim 11), overlapping the range recited in claims 1-3, 24, and 26.
Rosenhein teaches that copper metal reacted with a mixture of acetic acid, acetate, and saline produces predominantly copper chloride ion in the +1 oxidation state (Conclusion, pg 514).
Vashkov teaches that oxidation of copper metal occurs at a pH of about 4.6 for one day in an acetate-buffered saline solution comprising sodium chloride (0.01-0.125 M), acetic acid (0.015-0.200 M), and acetic-sodium hydrogen (sodium acetate, 0.01-0.15 M). See pg 2: 9-33. The Examiner calculates the concentration of sodium chloride taught by Vashkov as 0.058% to 0.73%.
It would have been obvious to person of ordinary skill in the art at the time of the instant invention to modify the composition of Raaf by adding sodium chloride, acetic acid, and acetate, and providing a copper chloride in the +1 oxidation state as the copper source in the toothpaste of Raaf. 
3, 0.01-0.15 M).

Examiner’s Reply to Attorney Arguments
The remarks of 05 March 2021 have been fully considered. However, the arguments regarding the rejection of claims 1-3, 24, 26, and 29 under 35 U.S.C. § 103 are not considered persuasive for the reasons below. 
1. Rejection of claims 1-3, 24, 26, and 29 under 35 U.S.C. § 103 Raaf, Beerse, “Materials Chemistry and Physics,” Bossard, Brooks, and Collins

The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, it is noted that the pH cited by the applicant is not the pH of the claimed toothpaste composition, merely the pH utilized in the process in the product-by-process limitation. As discussed in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Since the claimed composition does not recite a limitation of the pH, the recitation of the process utilizing the recited pH cannot be considered a claim limitation.
Secondly, it is noted that the cited prior art of Vashkov teaches that oxidation of copper metal occurs at a pH of about 4.6 (within the claimed range) for one day in an acetate-buffered saline solution comprising sodium chloride, acetic acid, and sodium acetate.
Regarding Beerse, the applicant argues Beerse does not overcome the deficiencies of Raaf at least because Beerse also fails to disclose or suggest a copper ion-containing solution wherein the copper ions are disposed in a buffered biocompatible saline solution, having a pH of 5 ± 0.4, as claimed.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the pH cited by the applicant is not the pH of the claimed toothpaste composition, merely the pH utilized in the process in the product-by-process limitation and therefore, since the claimed 
Regarding Khaled, the applicant argues that Khaled does not disclose a copper ion-containing solution wherein the copper ions are disposed in a buffered biocompatible saline solution, having a pH of 5 ±0.4, as claimed.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. This argument is considered moot since Khaled was not cited as a reference in the rejection. 
Regarding Bossard, the applicant argues that Bossard does not disclose, teach, or suggest any toothpaste comprising any copper ions much less a copper ion toothpaste comprising a copper ion-containing solution wherein the copper ions are disposed in a buffered biocompatible saline solution, having a pH of 5 ± 0.4.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the pH cited by the applicant is not the pH of the claimed toothpaste composition, merely the pH utilized in the process in the product-by-process limitation and therefore, since the claimed composition does not recite a limitation of the pH, the recitation of the process utilizing the recited pH cannot be considered a claim limitation.
Regarding Brooks, the applicant argues that while Brooks discloses that the composition can be used in mouthwashes, but there is no disclosure of being used in toothpaste compositions. Compositions useful in mouthwashes would not necessarily be considered useful in toothpaste formulations.
Iqbal (JPDA Vol. 20 No. 03 July-Sep 2011, pg 164), “mouthwashes differ from toothpastes in that they do not contain abrasives.” While the applicant offers the opinion that compositions useful in mouthwashes would not necessarily be considered useful in toothpaste formulations, applicant has offered no factual evidence in support.
Regarding Collins, the applicant argues that Collins fails to disclose, teach, or suggest any toothpaste comprising any copper ions much less a copper ion toothpaste comprising a copper ion-containing solution wherein the copper ions are disposed in a buffered biocompatible saline solution, as claimed.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. This argument is considered moot since Collins was not cited as a reference in the rejection. 
2. Argument regarding the Declaration by Dr. Robert Wilkins dated 05 March 2021 
The applicant argues that the declaration of Dr. Watkins provides evidence to support the interpretation of the term “biocompatible saline solution” to one of ordinary skill in the art. The applicant argues that Dr. Wilkins attests in the accompanying declaration, a person of ordinary skill at the time of filing would 
(See Examiner’s Response to this argument below)

Examiner’s Response to the Declaration under 37 CFR 1.132 by Dr. Robert Wilkins
Dr. Wilkins argues that a person of skill in the art as of the filing of the present application would understand that a biocompatible saline solution refers specifically to normal saline, a mixture of sodium chloride in water at a concentration of 0.9%. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Claim 1 is drawn to a “biocompatible saline solution,” not a “normal” saline solution. It is noted that the term “normal saline” is not disclosed in the instant specification. 
Claim limitations are given their broadest reasonable interpretation in light of the specification. See MPEP 2111. The ordinary and customary meaning of the term “biocompatible” is “something that does not have a harmful effect on the human body,” as defined in the Cambridge Dictionary (downloaded 10/26/2020 from https://dictionary.cambridge.org/us/dictionary/english/biocompatible). This definition is broader than the opinion set forth in the Declaration, and as set forth in the Wikipedia document “Saline (medicine) cited by the applicant (see 
It is also noted that the biocompatible saline solution used in forming copper ions is further diluted in the claimed copper ion toothpaste composition since the copper ion solution comprises only 5% to 30% of the claimed copper ion toothpaste composition (specification [0068] and instant claim 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MICHAEL P COHEN/Primary Examiner
Art Unit 1612